Citation Nr: 0701827	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for the 
postoperative residuals of right zygomatic fracture.

2.  Entitlement to a compensable evaluation for recurrent 
vesicular eruption of the feet.

3.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1976 to April 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was transferred to the RO 
in Newark, New Jersey.

In reviewing the veteran's statements regarding his service 
connected skin disorder of the feet, he reports that his skin 
condition affects other parts of his body.  The Board 
construes this as a claim for service connection for 
additional disability.  This is referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he should be granted higher 
evaluations for his service-connected disabilities.  

The rating criteria that pertain to the postoperative 
residuals of right zygomatic fracture, specifically 
Diagnostic Code 9903, used by the RO to rate the disability, 
is based upon the degree of nonunion of the mandible.  In a 
note that follows this diagnostic code, it is indicated that 
the rating is dependent upon the demonstrated degree of 
motion and relative loss of masticatory function.  The VA 
examination conducted in 2003 failed to document the severity 
of impairment of masticatory function, especially in terms of 
the degree of restricted motion.  

It is also noted that Diagnostic Code 9905, which considers 
temporomandibular articulation, takes into account the degree 
of displacement of the mandible including the results of 
diagnostic tests that measures inter-incisal movement and 
lateral excursion.  This analysis was not conducted. 

Further, the skin condition is evaluated under Diagnostic 
Code 7806, which takes into consideration the percentage of 
the exposed affected area (in this case, the veteran's 
feet), as well as the use of medication.  This information 
was not included in the report of the August 2003 VA 
examination.  

The veteran maintains that his sinusitis has resulted in 
headaches, post nasal drip and crusting.  He also indicated 
that he had been prescribed antibiotics.  The RO has 
evaluated the veteran's sinusitis under Diagnostic Code 6513.  
This code takes into consideration, frequency of 
exacerbations, periods of incapacitation, and the use of 
antibiotics in treatment of sinusitis.  The August 2003 VA 
examination report does not include a discussion of these 
factors.  Moreover, in a statement received in December 2003, 
he reported that he received treatment from the VA facility 
in East Orange, New Jersey.  The RO obtained VA clinical 
records that date between December 2003 and March 2004, but 
these records do not refer to treatment for his sinusitis.  
The veteran should furnish more details including dates of 
treatment for sinusitis.

VA examination of the veteran would, therefore, be helpful 
in evaluating his conditions.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

This case is REMANDED to the RO for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected disabilities.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the nature and extent of the 
postoperative residuals of right 
zygomatic fracture.  All indicated tests 
and studies, including measurement of 
inter-incisal movement and lateral 
excursion, must be conducted.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  

3.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent and severity of the 
service-connected skin disorder.  Any 
necessary tests and studies should be 
performed.  Color photographs of the 
involved areas should be included in the 
report.  It is requested that the 
examiner obtain a detailed medical and 
occupational history.  The examiner is 
also requested to indicate what 
percentage of the entire body and what 
percentage of the exposed areas is 
affected by the service connected skin 
disorder and whether antibiotic, systemic 
therapy or other immunosuppressive drugs 
is required and if yes, the frequency and 
length of said therapy.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  

4.  The RO should also schedule the 
veteran for a VA medical examination to 
ascertain the nature and severity of his 
sinus disorder.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to the completion of reports.  The 
examiner should comment as to all 
residual symptomatology that are a 
result of sinusitis.  The examiner's 
findings should address the rating 
criteria under 38 C.F.R. Diagnostic Code 
6513.  The examiner should indicate the 
severity and frequency of any sinus 
headaches, and indicate whether 
sinusitis is manifested by scabbing, 
purulent discharge and/or crusting.  
He/she should note the number and 
duration of any attacks of sinusitis per 
year, as well as well as whether the 
evidence demonstrates three or more 
incapacitating episodes of sinusitis 
requiring prolonged antibiotic therapy 
lasting from four to six weeks.  The 
report of the examination should be 
associated with the appellant's claims 
folder.  The claims folder and a copy of 
this remand must be made available to 
the examiner.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



